Citation Nr: 0713173	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  03-21 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability manifested by pain and numbness, originally 
claimed as pes planus, including as secondary to service-
connected spondylolisthesis.  

2.  Entitlement to an initial rating in excess of 40 percent 
for spondylolisthesis.  

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Saadat, Counsel



INTRODUCTION

The veteran had active military service from July 1972 to 
August 1973.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions issued in March 2002 and October 2002, 
and was remanded in March 2006.  As detailed below, the Board 
is deciding the claim for service connection for a bilateral 
foot disability.  The claims for a higher initial rating for 
spondylolisthesis and for a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against the claim that 
the veteran's current bilateral foot disability is related to 
service or is due to or aggravated by service- connected 
spondylolisthesis. 


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot 
disability manifested by pain and numbness, originally 
claimed as pes planus, including as secondary to service-
connected spondylolisthesis, have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.310 
(2006);VAOPGCPREC 82-90 (July 18, 1990).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

Proper notice must be provided to a claimant before the 
initial VA decision on a claim for benefits and must:  (1) 
inform the claimant about the information and evidence not of 
record necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The RO clearly advised the veteran of the first three 
elements required by Pelegrini II in a December 2002 letter.  
Furthermore, an attachment to a June 2003 statement of the 
case specifically advised the veteran that he
should send us copies of any relevant 
evidence you have in your possession.  
You can also get any relevant records 
yourself and send them to us.

Thus he was effectively advised to submit all pertinent 
evidence in his possession.  A March 2006 letter provided the 
veteran with notice of the type of evidence necessary to 
establish a rating and effective date for the disability on 
appeal, and his claim for service connection was subsequently 
readjudicated in a June 2006 supplemental statement of the 
case.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Service medical records have been obtained, as have numerous 
post-service VA and private treatment records.  The veteran 
underwent pertinent VA examinations in May 2002, November 
2002, and April 2006, and the reports of these examinations 
have been associated with the claims file. 

In an April 2006 letter, the veteran's spouse asserted that 
her husband had recently been determined by the Social 
Security Administration (SSA) to be unemployable.  To date, 
VA has not requested SSA records but a remand for this 
purpose is not warranted (at least with regard to this claim 
for service connection).  It is exceedingly likely that the 
records obtained from the SSA would (at most) merely confirm 
that the veteran has been treated since service for a 
bilateral foot condition, a fact which the Board readily 
concedes.  The veteran has never alleged that there are any 
outstanding SSA records which provide information about the 
key question of this case: the etiology of his current 
bilateral foot condition.  Therefore, remanding this claim 
again simply to obtain SSA records would only serve to delay 
a Board decision on the merits.  

VA has satisfied its applicable duties to notify and assist, 
and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Therefore, the veteran will not be prejudiced by the 
Board's adjudication of his claim for service connection.

II.  Claim for service connection

The RO originally denied service connection for pes planus 
(by its October 2002 rating decision).  This claim was 
subsequently recharacterized as one for service connection 
for bilateral pain and numbness of the feet as secondary to 
service-connected spondylolisthesis (consistent with the 
veteran's contentions).  However, for the sake of 
completeness, the Board will consider both service connection 
for pes planus and for bilateral pain and numbness of the 
feet.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

There is no question that the veteran had pes planus prior to 
entering active duty.  The veteran was found to have mild pes 
planus at his July 1972 VA entrance examination (though it 
was not considered disabling).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
To rebut the presumption of 
aggravation, there must be clear and unmistakable evidence 
(obvious or manifest) that the increase in severity was due 
to the natural progress of the disability.  There is no 
aggravation of a preexisting disease or injury if the 
condition underwent no increase in severity during service on 
the basis of all of the evidence of record pertinent to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a) and (b).  

The evidence in this case simply does not reflect any 
increase in the severity of the veteran's pes planus during 
active duty.  Service medical records reflect that he sought 
outpatient treatment in April 1973 after injuring his back 
while lifting a freezer.  He was eventually diagnosed as 
having bilateral spondylolysis with first degree 
spondylolisthesis with complaints of radicular symptoms to 
the left leg and no objective findings (i.e., spasms, 
decreased sensation).  He continued to complain of back 
spasms in an outpatient setting in June 1973, and a Medical 
Board recommended that he be separated due to his back 
condition.  While the June 1973 separation examination report 
included the diagnosis of spondylolisthesis, L5, 1+ degree, 
it did not reference any abnormal findings relating to the 
feet (including any suggestion of pes planus, or worsening 
thereof).  

To the extent that pes planus may be considered a congenital 
condition, the Board notes that congenital or developmental 
defects are not "diseases" or "injuries" within the 
meaning of applicable statutes and regulations.  38 C.F.R. 
§ 3.303(c).  However, service connection may be warranted 
where a congenital or developmental defect is subject to a 
superimposed injury or disease.  VAOPGCPREC 82-90 (July 18, 
1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of 
General Counsel opinion 01-85 (March 5, 1985)).  Yet in this 
case, no medical evidence has been presented reflecting that 
the veteran's pes planus was subject to a superimposed injury 
or disease in service.  Moreover, a VA physician specifically 
opined in April 2006 that the veteran's pes planus "was not 
aggravated by the service-connected spondylolisthesis."  
Thus, service connection for pes planus is not warranted in 
this case.  

The veteran has also claimed (such as in a November 2002 
written statement) that he has a separate bilateral foot 
disability manifested by numbness and pain, which results 
from his service-connected spondylolisthesis (a condition for 
which the RO granted service connection by a March 2002 
rating decision).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. 
App. 439 (1995).

First, there is no question that the veteran has repeatedly 
sought treatment for bilateral foot pain and numbness in 
recent years.  Private podiatry records reflect that he 
sought treatment in October 1998 (over 25 years after 
discharge) for complaints of a four- to six-week history of 
pain and swelling of his mid left foot.  He apparently had 
had a similar problem a couple of years before, which had 
been assessed as heel pain.  He experienced some relief from 
analgesics and steroids but since then the symptoms had 
intermittently exacerbated.  In November 1998, he was 
assessed as having painful acquired collapsing pes valgo 
planus deformity of the left.  Surgery (triple arthrodesis) 
was recommended, although this does not appear to have ever 
been performed.    

He sought VA outpatient treatment in December 1999 for a two-
year history of severe left foot pain.  He also complained of 
chronic low back pain with radiation to his legs, which was 
thought to have possibly contributed to his foot problem.  
Following a January 2000 consultation, he was assessed as 
having possible injury/tear of the left posterior tibial 
tendon (though rupture was doubted).  Private medical records 
reflect that he complained of numbness in his left toes in 
May 2000.  At a June 2001 VA outpatient visit, he complained 
of episodic numbness in his lateral toes and sometimes the 
whole foot.  

At an April 2002 VA outpatient visit, the veteran complained 
of a lot of pain in his feet and said he thought he walked 
differently.  It was noted that a December 2001 EMG had been 
normal (with no evidence of lumbar radiculopathy).  Following 
an April 2002 lumbar myelography, the assessment was stable 
L5/S1 spondylolisthesis with myelopathy and bilateral lower 
extremity pain secondary to spondylolisthesis 
(radiculopathy).  Following a May 2002 VA podiatry 
consultation, the veteran's foot disability was diagnosed as 
posterior tibial dysfunction bilaterally, and plantar 
fasciitis bilaterally.

There is mixed opinion as to the etiology of the veteran's 
bilateral foot pain and numbness.  Those in his favor include 
the December 1999 notation (referenced above) to the effect 
that his low back pain radiation possibly contributed to his 
foot problem.  In an April 2002 notation, a VA outpatient 
examiner asserted that the veteran's bilateral foot pain 

could easily be secondary to a change in 
his ambulation pattern due to his 
spondylolisthesis-related pain . . . 

In a December 2003 letter, a private physician noted that the 
veteran's service-connected back disability 

has altered the way he walks in such a 
way that it has stressed other joints in 
his lower extremities.  This has resulted 
in chronic pain in the feet and ankles as 
well.  

In a February 2004 notation, a VA physician wrote that the 
veteran 

has chronic lumbar back pain, secondary 
chronic bilateral leg pain and 
bilat[eral] foot pain aggravated by his 
back problems.   

On the other hand, following a May 2002 consultation, a VA 
podiatrist made the following statements in his report: 

Discussed with the [veteran] that he 
inherited a foot structure which causes 
his feet to pronate or flatten out 
excessively.  This inherited foot 
structure places the joint, tendons, 
ligaments, and muscles within the feet in 
an un-optimal position.  Due to this, his 
feet are prone to become very fatigued 
with even moderate weightbearing 
activities or walking.  Due to his foot 
structure and excessive pronation about 
the subtalar joint, this places excessive 
stress and strain on the medial band of 
the plantar fascial ligament which is 
consistent with the pain the [veteran] is 
experiencing at its deep plantar fascias 
insertion into the calcaneus.

Similarly, following a peripheral nerves examination in 
November 2002, a VA physician stated that as to whether the 
veteran had numbness or absent ankle reflexes due to his 
service-connected spondylolisthesis, "the answer is no."  

None of the above opinions (both pro and con) were made in 
conjunction with a review of the claims folder, and partially 
for this reason the Board remanded in March 2006 for another 
examination and medical opinion.      

At an April 2006 VA examination, the veteran again complained 
of a constant low back pain radiating into his thighs.  He 
said that when he was on his feet for long periods, they 
became achy and sore.  He would get into a recliner, which 
helped, but he could not stay there for more than 45 minutes, 
when he had to change position, get up, and walk around.  On 
examination, he had a cane, but was able to walk with a 
normal gait without it.  He could not heel and toe walk, 
however.  Straight leg raising, pulse and subjective 
neurological tests (including reflex, motor strength, and 
hand sensation) were normal in the lower extremities.  The 
legs were not atrophied or deformed, although he did have 
marked planovalgus flat foot deformity with an accessor 
tarsal navicular on both sides.  Range of motion of the feet 
was not painful, nor was he tender to touch.  

An x-ray of the right foot showed an accessory tarsal 
navicular, otherwise the bones appeared normal.  The left 
side showed likewise.  The obliques right and left were 
unremarkable.  There were midfoot degenerative changes and a 
complete flat foot with total loss of the arch.  The 
impressions were chronic lumbar sprain with 
spondylolisthesis, grade I, L5-S, and bilateral planovalgus 
flat foot with accessory tarsal navicularis.  The examiner 
also included the following statement in his report:

It is my opinion that [the veteran's] 
bilateral foot situation including his 
compliance as well as his anatomic 
description and diagnosis above do not 
constitute neurologic manifestation of 
his spondylolisthesis. . . . It is my 
opinion that his foot disability [is] in 
no way connected to his service-connected 
spondylolisthesis, but is an ongoing 
condition, which was developmental or 
congenital.  

The Board finds this opinion particularly probative, because 
it specifically followed a review of the entire claims 
folder.  When viewed in combination with the opinions 
expressed by other VA physicians in May 2002 and November 
2002, the preponderance of the evidence clearly is against 
the claim that the veteran's bilateral foot numbness and pain 
is due to or aggravated by his service-connected 
spondylolisthesis.  

The veteran and his wife have themselves suggested that his 
bilateral foot condition is related to the service-connected 
back disability.  For example, in an April 2006 written 
statement, the veteran asserted that it was common sense that 
a person's back condition could easily dictate what the lower 
extremities of the body went through and the changes that 
took place in the hips, legs and feet to ease back pain and 
discomfort.  He asserted that by going through these changes, 
ambulation could (over time) cause serious medical problems 
in other areas.  Similarly, in another April 2006 written 
statement the veteran's wife asserted (in pertinent part) 
that she had seen her husband's back condition deteriorate 
over the course of their 18 year marriage, and that his 
ambulation had changed due to his back disability.  She 
opined that the human body adjusts when there is a defect in 
the spinal cord and that any slight change affects any 
connected parts of the skeleton.  She asserted that she had 
spent many hours reading articles about spondylolisthesis and 
had found many documents that directly related severe foot 
pain to this condition.  According to the veteran's wife, 
sciatica "can extend into the feet and be very painful."  

While the Board welcomes the written comments submitted by 
the veteran and his wife, as lay persons they have no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Similarly, the Board acknowledges that the veteran submitted 
(in December 2002 and March 2004), medical articles from the 
internet which include statements such as that sciatica can 
lead to radiating pain down into the foot and may affect, in 
part, the ankle jerk reflex.  However, generic literature 
that does not apply medical principles regarding causation or 
etiology to the facts of an individual case generally does 
not have probative value in deciding issues on appeal.  See 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996). 

In short, the preponderance of the evidence is against the 
claim for service connection for bilateral foot disability 
manifested by pain and numbness, originally claimed as pes 
planus, and it must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral foot disability manifested 
by pain and numbness, originally claimed as pes planus, to 
include as secondary to service-connected spondylolisthesis, 
is denied.  


REMAND

In an April 2006 letter, the veteran's wife indicated that 
her husband had been determined to be unemployable by the 
SSA.  This letter was submitted with a copy of a May 2004 SSA 
decision awarding the veteran disability benefits.  These 
documents were associated with the claims file subsequent to 
the Board's last remand in March 2006.  Because medical 
records from the SSA may prove pertinent to the veteran's 
claims for increased rating and for a TDIU, the AMC should 
seek them on remand.  See Hayes v. Brown, 9 Vet. App. 67, 74 
(1996) (VA is required to obtain evidence from the SSA, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight).  

Accordingly, the case is REMANDED for the following action:

1. With any needed assistance from the 
veteran, obtain from the SSA records 
pertinent to any claim made by the 
veteran for disability benefits as well 
as the medical records relied upon 
concerning that claim. 

2.  Thereafter, if the benefits sought on 
appeal remain denied, provide the veteran 
and his representative with a 
supplemental statement of the case that 
summarizes the evidence and applies all 
relevant legal authority.  Allow an 
appropriate period for response and 
return the case to the Board, if in 
order.  

The Board intimates no opinion as to the ultimate outcome of 
these claims, about which the veteran may submit additional 
evidence and argument.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  All remands require expeditious handling.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


